DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-5, 9, and 15 is/are rejected under 5 U.S.C. 103 as being obvious over Gellens et al. (hereinafter “Gellens”, US 2017/0374538) in view of Bentley et al. (hereinafter “Bentley”, US 2014/0270144).
Regarding claims 1, 9, and 15, Gellens discloses a method for initiation and/or routing of an emergency session in a packet switched communication system (i.e., establishing a packet based call as described in paragraph 0102, and Abstract), wherein a public safety answering point (i.e., PSAP 210-a as shown in Fig. 2A) is either a part of the packet switched communication system (i.e., a Next Generation (NG) emergency call (eCall) may be established from an IVS to a PSAP via an IP Multimedia System (IMS) as described in paragraph 0075) or is able to be accessed by the packet switched communication system, and wherein the method, the system, and the mobile communication device comprises: 
determining or defining, by a mobile communication devic
initiating, by the mobile communication device (i.e., a terminal 110 transmits an eCall message (e.g., a SIP INVITE message) to eCall server 150 as described in paragraph 0106), the emergency session, 
wherein initiating the emergency session comprises transmitting an emergency message, via a packet switched connection of the mobile communication device, to the packet switched communication system (i.e., a terminal 110 transmits an eCall message (e.g., a SIP INVITE message) to eCall server 150 as described in paragraphs 0102-0103, and 0106).
Gellens, however, does not expressly disclose the remaining features of this claim.
In a similar endeavor, Bentley discloses a public safety answering point language detection.  Bentley also discloses” 
wherein the personal communication ability information and/or the personal medical condition information is part of the emergency message (i.e., a mobile device sends real-time data with the call in a Presence Information Data Format Location Object.  These type of objects includes information fields in a header (e.g., language preference, contact element, timestamp, status, etc…) as described in paragraph 0020);
wherein the personal communication ability information comprises at least one out of the following: 
an indication of a preferred language to be used by the public safety answering point (i.e., the type of objects includes information fields in a header 
an indication of a prioritized list of preferred languages or form of communication to be used by the public safety answering point;
wherein the personal medical condition information comprises at least one out of the following: 
an indication of a preferred additional contact person or contact instance to be used or contacted by the public safety answering point, 
an indication of a prioritized list of preferred additional contact persons or contact instances to be used by the public safety answering point, or 
an indication of a reference information to a medical or personal record of the user of the mobile communication device.  

Regarding claim 2, Gellens and Bentley disclose all limitations recited within claims as described above.  Gellens also discloses wherein the emergency session is an IP multimedia subsystem (IMS) based packet switched emergency sessions (paragraphs 0102-0103, and 0106), 
wherein the personal communication ability information and/or the personal medical condition information is: 
part of a session initiation protocol (SIP) invite message, 
part of SIP header information of the emergency message,
part of an extended markup language (XML) body of the emergency message (i.e., SIP INVITE as described in paragraph 0106);


Regarding claim 4, Gellens and Bentley disclose all limitations recited within claims as described above.  Gellens also discloses prior to initiating the emergency session by the mobile communication devic

Regarding claim 5, Gellens and Bentley disclose all limitations recited within claims as described above.  Gellens also discloses wherein the emergency session and/or the emergency message comprises a voice message (i.e., voice as described in paragraph 0074).  


Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Bentley in view of Crawford et al. (hereinafter “Crawford”, US 2013/0148549), and further in view of Siomina et al. (hereinafter “Siomina”, US 2012/0302201).
Regarding claim 3, Gellens and Bentley disclose all limitations recited within claims as described above.  Gellens also discloses wherein the network nodes of the IMS core include a P-call state control function (P-CSCF) node, an E-call state control 
In a similar endeavor, Crawford discloses a method to implement E911 services in IMS.  Crawford also discloses: 
evaluating the personal communication ability information and/or the personal medical condition information of the emergency message via a network entity of the packet switched communication system (i.e., an emergency call is received in step 1002, and an E911 profile is received from an HSS to analyze in step 1004 as shown in Fig. 10, and as described in paragraph 0076), and 
wherein the method further comprises: 
routing the emergency message based on availability of corresponding recipients, either in network nodes of an IP multimedia subsystem (IMS) core, or in the public safety answering point (i.e., routing the emergency message based on the availability as described in paragraphs 0039-0043).   
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to select an optimal PSAP to assist the user in case of emergency. 
The combination of Gellens, Bentley and Crawford, however, does not expressly disclose the remaining features of this claim.
Furthermore, Siomina discloses methods and arrangements for supporting positioning.  Siomina also discloses:

wherein the method further comprises the following additional steps: 
analyzing personal communication ability data (i.e., determining the UE types a text-based message as described in paragraphs 0091-0093), 
Page 5 of 11determining a sequence of communication channels based on the analysis (see Fig. 15, and its descriptions), 
arranging the personal communication ability information in accordance with the determined sequence (paragraphs 0091-0119), and 
routing the emergency message based on the determined sequence (paragraphs 0091-0119).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure all users get assistance in case of emergency by using text-based message communication.  




Claim 6-8 is/are rejected under 35 U.S.C. 103 as being obvious over Gellens in view of Bentley and further in view of Vincent (US 2015/0288797). 
Regarding claim 6, Gellens and Bentley disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein determining or defining the personal communication ability information and/or the personal medical condition information of the user of the mobile communication device comprises determining or defining the personal communication ability information of the user of the mobile communication device;
wherein determining or defining the personal communication ability information of the user of the mobile communication device comprises: 
reading out communication ability data of a memory device of the mobile communication devic
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Regarding claim 7, Gellens and Bentley disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  

wherein determining or defining the personal medical condition information of the user of the mobile communication device comprises:
reading out personal health data of a memory device of the mobile communication device or a device coupled to the mobile communication device (i.e., medical information stored in user’s phone as described in paragraph 0098).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Regarding claim 8, Gellens and Bentley disclose all limitations recited within claims as described above, but do not expressly disclose features of this claims.  
In a similar endeavor, Vincent discloses computerized method and system for global heath, personal safety, and emergency response.  Vincent also discloses wherein: 
a recipient of the public safety answering point is an automatic translator, enabling a connection with any public safety answering point, 

a translation of the public safety answering point is selected based on a quality of the translation in a respective language.  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to assist the user in case of the emergency based on the user’s preference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Wayne H Cai/Primary Examiner, Art Unit 2644